PER CURIAM:
Curtis Arnold appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Arnold, No. 3:05-cr-00046-RJC-DSC-2 (W.D.N.C. Nov. 23, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.